DETAILED ACTION
This office action is responsive to communications filed on July 1, 2021.  Claims 1, 8-13, 15-17 and 19 have been amended.  Claim 9 has been canceled.  Claims 1, 3-8 and 10-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2017/0280429) in view of Sang et al. (US 2017/0054479).

Regarding Claim 1, Shen teaches a receiver for a wireless communication system (Remote Unit 102 – See Fig. 2), the receiver comprising:
one or more antennas (“Mapping between an antenna port and physical antenna element(s) may be implementation specific” – See [0109]; “the receiver 212 is used to receive DL communication signals from the base unit 104” – See [0161]; The remote unit includes a receiver/antenna), and
a signal processor (“the remote unit 102 may include a processor 202” – See [0155]),
wherein the receiver is configured to receive, using the one or more antennas, and process, using the signal processor, a data signal, the data signal comprising at least one data signal block, the data signal block comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain (“Within each slot, a number of OFDM symbols may be transmitted. The transmitted signal in each slot on an antenna port may be described by a resource grid comprising NRBDLNscRB subcarriers and NsymbDL OFDM symbols” – See [0108]; “the processor 202 executes instructions stored in the memory 204 to perform the methods and routines described” – See [0156]; “the receiver 212 is used to receive DL communication signals from the base unit 104” – See [0161]; See also Fig. 6; The processor together with the receiver/antennas enable the remote unit to receive a data signal block, wherein the data signal block includes a plurality of OFDM symbols in the time domain and a plurality of subcarriers in the frequency domain),
wherein the data signal block comprises a control region to provide control data to the receiver and a payload region to provide payload data to the receiver (“in order to reduce scheduling delay, every s-TTI may have its own s-PDCCH. s-PDCCH may be substantially similar to legacy PDCCH or EPDCCH (i.e., an s-PDCCH may be transmitted using an aggregation of one or several logical control channel elements ("CCEs"))” – See [0166]; “FIG. 6 illustrates one subframe that includes legacy PDCCH 602 and legacy PDSCH 604 … A data channel frequency region (e.g., s-PDSCH) for one or two s-UEs is scheduled for each s-TTI, such as a data channel frequency region for s-UE1 622 and/or s-UE2 624” – See [0176]; See also Fig. 6; The data signal block includes a PDCCH/s-PDCCH (control region) and PDSCH/s-PDSCH (data region)),
wherein payload data is allocated to the control region of the data signal block (“The apparatus may also determine a subset of CCEs of the set of CCEs not used for transmission of control information. The apparatus may transmit data on the REs in the subset of CCEs. Therefore, REs in CCEs that may otherwise be unused may be used to carry data” – See [0153]; “the s-PDCCH is transmitted in the legacy PDCCH 602 region and occupies all the four CCEs 614-620” – See [0178]; “The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; s-PDSCH data (payload data) is allocated to unused CCEs in the PDCCH/s-PDCCH (control region)),
wherein the control data is provided in a downlink control information, DCI, message associated with the payload data (“In one embodiment, a bit field in the downlink control information ("DCI") carried by s-PDCCH may be used to indicate which CCEs are unused by s-PDCCH. In certain embodiments, the bit field may be used to indicate the CCE occupation of s-PDCCH (e.g., which CCEs are used by s-PDCCH). In some embodiments, at an eNB (e.g., base unit 104), unoccupied CCEs may be used for scheduled s-PDSCH and the s-PDCCH CCE occupation indication may be signaled to a UE in the DCI” – See [0169]; The DCI includes control data that is associated with the payload data.  For example, the DCI includes control data indicating which CCEs are unused and carry s-PDSCH (payload data)),
wherein the payload data is not part of the DCI message but is located at different parts of the control region (As shown above, the DCI message is transmitted in the control region and the payload data is transmitted in the unused CCEs of the control region.  Thus, the payload data is not part of the DCI message since they occupy different sets of resources), and
“the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; The DCI indicates one or more CCEs of the control region to which the s-PDSCH (payload data) is allocated).
Shen does not explicitly teach that the payload data is processed differently than the control data by using beamforming.
However, Sang teaches that the payload data is processed differently than the control data by using beamforming (“In one embodiment, a base station configures a plurality of control beams for data communication with a UE. The base station configures a plurality of dedicated data beams for data communication with the UE. The control beams and the dedicated data beams have different beam patterns” – See [0008]; Payload data and control data are processed differently by using different beam patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen such that the payload data is processed differently than the control data by using beamforming since multiple choices of spatial beams can offer more spatial diversity and enables handling of mission-critical and time-critical data (See Sang, [0025] and [0028]).

Regarding Claim 3, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that resource elements of the data signal block are respectively defined by a symbol and a sub-carrier, and the payload data is allocated to one or more parts of the control region of the data signal block, a part of the control region comprising one or more resource elements (“Within each slot, a number of OFDM symbols may be transmitted. The transmitted signal in each slot on an antenna port may be described by a resource grid comprising NRBDLNscRB subcarriers and NsymbDL OFDM symbols” – See [0108]; “The apparatus may also determine a subset of CCEs of the set of CCEs not used for transmission of control information. The apparatus may transmit data on the REs in the subset of CCEs. Therefore, REs in CCEs that may otherwise be unused may be used to carry data” – See [0153]; The resources are defined by OFDM symbols and subcarriers, wherein the REs (resource elements) of the CCEs (one or more parts of the control region) carry payload data).

Regarding Claim 4, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that the control region is defined by one or more consecutive symbols at the beginning of the data signal block (“Fig. 6 illustrates one subframe that includes legacy PDCCH 602” – See [0176]; See also Fig. 6; The PDCCH is shown occupying the first two consecutive symbols of a subframe).

Regarding Claim 8, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that the control data comprises data comprising control information for the receiver (“the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; The DCI (control data) comprises control information for the receiver in the form of an indication of one or more CCEs of the control region to which the s-PDSCH (payload data) is allocated).

Regarding Claim 10, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that the payload data is allocated to one of more consecutive parts of the control region that immediately follow the part of the control region to which the control data is allocated (“CCEs that are unoccupied are illustrated with slashes extending through the CCEs” – See [0176]; “The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; See also Fig. 6; CCE 616 carries s-PDSCH data (part of the control region to which payload 

Regarding Claim 11, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that the payload data is allocated to one or more separate parts of the control region that follow the part of the control region to which the control data is allocated (“CCEs that are unoccupied are illustrated with slashes extending through the CCEs” – See [0176]; “The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; See also Fig. 6; CCE 616 carries s-PDSCH data (part of the control region to which payload data is allocated) and is separate from CCE 614 (part of the control region to which control data is allocated) in TTI 608).

Regarding Claim 12, Shen in view of Sang teaches the receiver of Claim 1.  Shen further teaches that the payload data is allocated to one or more parts of the control region that are located between parts of the control region to which the control data of different receivers are allocated (“CCEs that are unoccupied are illustrated with slashes extending through the CCEs” – See [0176]; “The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; See also Fig. 6; CCEs 616, 618 and 620 carry s-PDSCH data (parts of the control region to which payload data is allocated) are located between CCEs 614 (part of the control region to which control data is allocated) in TTI 608).

“CCEs that are unoccupied are illustrated with slashes extending through the CCEs” – See [0176]; “The second, third, and fourth CCEs 616, 618, and 620 are unoccupied. Therefore, the bit field in the DL DCI is set so the indicator="1," meaning that the second, third, and fourth CCEs 616, 618, and 620 are used for s-PDSCH” – See [0179]; The DCI (control data) indicates one or more CCEs that are used for carrying the s-PDSCH (one or more parts of the control region to which the payload data is allocated), and the receiver uses this information for processing the s-PDSCH (payload data) at the receiver).

Claims 15-17 are rejected based on reasoning similar to Claim 1.

Regarding Claim 18, Shen in view of Sang teaches the method of Claim 17.  Shen further teaches receiving and processing the data signal by the receiver, and/or generating and transmitting the data signal by a transmitter of the wireless communication system (“The method 1200 may include receiving 1206 data on the REs in the subset of CCEs” – See [0205]; “The method 1100 may include transmitting 1106 data on the REs in the subset of CCEs” – See [0201]; The receiver receives the data signal in step 1206 and the transmitter transmits the data signal in step 1106).

Claim 19 is rejected based on reasoning similar to Claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2017/0280429) in view of Sang et al. (US 2017/0054479) and further in view of Kuchibhotla et al. (US 2017/0223687).

Regarding Claim 5, Shen in view of Sang teaches the receiver of Claim 1.  Shen does not explicitly teach that the payload data allocated to the control region of the data signal block comprises delay critical user data.
However, Kuchibhotla teaches that the payload data allocated to the control region of the data signal block comprises delay critical user data (“In one embodiment the user equipment can be configured to attempt to decode low latency packets or messages transmitted in the control region” – See [0045]; The control region includes low latency (delay critical) payload data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen such that the payload data allocated to the control region of the data signal block comprises delay critical user data.  Motivation for doing so would be to provide enhancements to LTE communication systems to support latency sensitive traffic types and other latency sensitive use cases (See Kuchibhotla, [0007]).

Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2017/0280429) in view of Sang et al. (US 2017/0054479) and further in view of Bin Sediq et al. (US 2017/0265060).

Regarding Claim 6, Shen in view of Sang teaches the receiver of Claim 1.  Shen and Sang do not explicitly teach that the control region of the data signal block comprises information indicating a receiver to which the payload data is directed.
However, Bin Sediq teaches that the control region of the data signal block comprises information indicating a receiver to which the payload data is directed (“A cyclic redundancy check (CRC) is attached to each DCI message payload. The identity of the UE (or UEs) addressed--that is, the radio network temporary identifier (RNTI)--is included in the CRC calculation. Upon reception of DCI, a UE will check the CRC using its set of assigned RNTIs. If the CRC checks, the message is declared to be correctly received and intended for the UE” – See [0071]; A DCI transmitted in the control region has a CRC attached to it which was calculated using the UE’s RNTI.  Thus, the DCI and attached CRC identify a receiver that a DCI and corresponding payload data are directed for).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen such that the control region of the data signal block comprises information indicating a receiver to which the payload data is directed.  Motivation for doing so would be to enable the intended receiver to be implicitly indicated in the DCI, which reduces the amount of bits necessary for transmitting on the control channel (See Bin Sediq, [0071]).

Regarding Claim 7, Shen in view of Sang and Bin Sediq teaches the receiver of Claim 6.  Bin Sediq further teaches that the information indicating the receiver to which the payload data is directed is separate from the control data or is part of the control data (As shown above, CRC (information indicating the receiver to which the payload data is directed) is attached to/part of the DCI (control data)).

Regarding Claim 14, Shen in view of Sang teaches the receiver of Claim 1.  Shen and Sang do not explicitly teach that the control data comprises control information for the receiver, and at least a part of the control data and the payload data are allocated to one or more common parts of the control region of the data signal block by a superposition.
However, Bin Sediq teaches that at payload data transmitted in a control region and control data are allocated to one or more common parts of the control region of the data signal block by a superposition (“The present application generally relates to transmitting user data to a wireless communication device, and particularly relates to transmitting the user data to the wireless communication device over a control channel” – See [0001]; “FIGS. 5A-5B are block diagrams of QPSK/16-QAM hierarchical modulation of control data and user data according to one or more embodiments” – See [0030]; “The radio network node 18 maps concatenated bits xx / yy to symbols in the 16-QAM constellation such that different combinations of control data bits xx are mapped to different quadrants (e.g., 00 maps to the upper right quadrant, 10 maps to the upper left quadrant, 11 maps to the lower left quadrant, and 01 maps to the lower right quadrants). This means that the control data bits xx can be recovered with QPSK demodulation, even though the symbol transmitted is 16-QAM, since QPSK demodulation just requires distinguishing the quadrant of the received symbol. The radio network node 18 also maps concatenated bits xx I yy to symbols in the 16-QAM constellation such that different combinations of user data bits yy are mapped to different symbols within the same quadrant. This means that the user data bits yy can only be recovered with 16-QAM demodulation” – See [0049]; Payload/user data is transmitted in a control region, wherein the control data and payload data are allocated to one or more common parts of the control region using hierarchical modulation/superposition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen such that at least a part of the control data and the payload data are allocated to one or more common parts of the control region of the data signal block by a superposition.  Motivation for doing so would be to improve the control channel’s spectral efficiency while still conforming to constraints imposed on the transmission of control data (See Bin Sediq, [0044]).

Response to Arguments
On pages 10-12 of the remarks, Applicant argues in substance that Kuchibhotla does not teach “the DCI message indicates the one or more parts of the control region to which the payload data is 

On pages 12-13 of the remarks, Applicant argues in substance that Deenoo does not teach “the payload data … is processed differently than the control data by using beamforming.”  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Sang reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478